Opinion filed October 8, 2009 











 








 




Opinion filed October 8,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00215-CV
                                 __________
 
       IN THE MATTER OF THE ESTATE OF JACK HOOKER, DECEASED
 

 
                                               On
Appeal from the County Court
                                                            Falls
County, Texas
                                                     Trial
Court Cause No. 6972
 

 
                                            M
E M O R A N D U M    O P I N I O N
Ralph
B. Smith filed a pro se notice of appeal but did not file an affidavit of
inability to pay costs on appeal in compliance with Tex. R. App. P. 20.  We dismiss the appeal.
The
clerk of the trial court has notified this court twice in writing that Smith
has failed to make arrangements to pay for the clerk=s record.  Pursuant to Tex. R.App. P. 37.3(a)(1), Smith was given thirty days until September
28, 2009, to correct this situation.  As of this date, a clerk=s record has not been filed
in this court.
The
failure to file the clerk=s
record appears to be due to Smith=s
actions.  Therefore, the appeal is dismissed.  Tex. R. App. P. 37.3(b).
 
PER CURIAM
October 8, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.